Citation Nr: 0403668	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound (SFW) to the right calf.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The residuals of a SFW of the right calf are manifested by a 
moderate injury to Muscle Group (MG) XI.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a SFW 
of the right calf with MG XI involvement have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.56, 4.73, 4.118, Diagnostic Codes 5311, 7803, 7804 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Issues

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in May 2002 the RO sent 
a letter to the veteran asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining as well as what evidence 
the veteran still needed to provide.  The letter requested 
that the veteran provide copies of any private treatment 
records still in his possession and inform VA of any 
additional information or evidence that he wanted VA to try 
to obtain for him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, a 
VA examination was undertaken in September 2002.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.

The Board further notes that the veteran has been provided 
with the applicable law and regulations and there is no 
indication that there are any outstanding pertinent records 
or documents that have not been obtained or that are not 
adequately addressed in documents that are contained within 
the claims folder.  The Board also notes that since it has 
decided to grant a compensable rating for residuals of a SFW 
of the right calf, any failure to notify and/or develop this 
claim cannot be considered prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board finds that no further notice or development is required 
in this matter under the VCAA.  



Background

Service medical records show that on the February 1943 
enlistment physical examination, the veteran had no 
musculoskeletal defects and the only defect to the veteran's 
skin was a mild case of acne on the veteran's back.  

On July 3, 1944, the veteran was wounded in action in France, 
sustaining shrapnel wounds of the left thigh, left buttock, 
and right calf.  Extensive debridement was performed on the 
veteran's thigh and a piece of shrapnel was removed from deep 
muscle layers.  The veteran's left buttock was also debrided.  
The wound to the medial aspect of the right calf was noted to 
be a through and through wound.  It was also noted that 
tissues were dirty and infected but that shrapnel did not 
enter muscle layers.  

The veteran was subsequently evacuated to a hospital in 
England.  An examination on July 9, 1944 showed "SW, 
(cannon), penetrating, left thigh, lateral aspect middle 1/3, 
severe; SW, (cannon), penetrating, left hip, lateral surface 
just below crest of ilium, moderately severe; and SW, 
(cannon), penetrating, medial aspect of left leg, middle 1/3, 
moderately severe."  The Board notes that reference to the 
medial aspect of the left leg appears to be a mistake as it 
was the medial aspect of the veteran's right leg which was 
injured. 

Progress reports regarding the veteran's right calf indicate 
that on July 16, the wound to the veteran's right leg was 
completely healed and by August 19, muscle tone had improved.  
On August 27, progress notes reveal that veteran was walking 
with a limp and complaining of weakness in both legs.  The 
Clinical Record of the Hospital Rehabilitation Division 
diagnosed the veteran with SW, (cannon), penetrating, medial 
aspect of right leg, middle 1/3 moderately severe.

On the December 1945 separation physical examination, there 
were no musculoskeletal defects and the veteran's skin was 
noted to have a 2x10 centimeter well-healed scar on the 
medial aspect of the right calf, a 2x20 centimeter well-
healed scar on the lateral aspect of the left thigh, and a 
2x10 centimeter well-healed scar on the lateral aspect of the 
left buttock.  The examination report indicated that the 
veteran had sustained shrapnel wounds to the left thigh, 
right leg, left buttock for which he was hospitalized in July 
1944.  

In an April 1946 rating decision, the RO granted service 
connection for scars and fragmentation wounds of the medial 
aspect of the right calf and the lateral aspect of the left 
thigh and buttock, assigning ratings of 10 percent.  

In December 1946, the RO reviewed the veteran's claim in 
accordance with new standards for rating.  The RO revised the 
ratings as follows:  MG XIV, SFW left thigh, penetrating, 
moderately severe 30 percent effective April 1946; MG XVII, 
through and through, left buttock, moderate, SFW, 20 percent 
effective April 1946; and SFW, medial aspect, left calf, 
mild, 0 percent effective December 1945.  The Board notes 
that reference to the veteran's left calf appears to be a 
mistake.

In March 1947 the RO, upon receipt of additional service 
records, again reviewed the veteran's claim and made the 
change in ratings effective December 1945 for all injuries 
sustained in July 1944.  
  
The veteran was afforded a VA examination in May 1948.  On 
physical examination of the veteran's right leg, the examiner 
noted "scar, fragmentation wound me[d]ial aspect 3" x 1" 
moderate keloid, not deeply attached.  Moderate injury MG XI.  
Non symptomatic."  The veteran was diagnosed with residuals 
of fragmentation wounds of:  "...right leg, moderate muscle 
injury, non symptomatic."  In a June 1948 rating decision, 
the RO stated that the May 1948 examination showed no 
material change in disabilities.

In a September 2001 Statement in Support of Claim the veteran 
requested an increase in disability.

In September 2002 the veteran was afforded a VA examination 
which addressed his contentions of pain from wounds which he 
sustained from enemy fire.  The examiner documented that the 
veteran said that he had no problem with the injury that 
occurred over the medial aspect of the right calf.  The 
examiner noted, "there is a small two-inch scar in the area, 
but apparently there was no major injury to the muscle in 
that area - again, he is completely asymptomatic with regards 
to the right calf."  

On physical examination of the veteran, the examiner 
documented, "Examination of the lower extremities reveals a 
two-inch healed, non-tender scar over the medial lower right 
calf."  The examiner also stated, "there are no stasis 
changes or any significant edema noted on the right side."  

In a November 2002 rating decision, the subject of this 
appeal, the RO denied a compensable evaluation of the SFW of 
the right calf.  The veteran's representative filed a Notice 
of Disagreement, and requested DRO consideration.  The 
veteran's representative argued that DC 5311 "provides for a 
minimum classification of "moderate" for a through and 
through wound, regardless of the extent of muscle involvement 
[and a] moderate wound of MG XI is 10 percent."

Analysis

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
The veteran is evaluated for his residuals of a SFW of the 
right calf under 38 C.F.R. § 4.73, Diagnostic Code 5311, for 
injury to MG XI, the muscles that function to provide 
propulsion in plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  
These muscles consist of the posterior and lateral crural 
muscles and muscles of the calf, that is, triceps surae 
(gastrocnemius and soleus), tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and plantaris.  Under Code 5311, 
a slight disability warrants a noncompensable rating, a 
moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  The 
veteran's residuals of a SFW of the right calf are currently 
evaluated as noncompensable.  

Under the governing regulation, 38 C.F.R. § 4.56, 
"moderate" disability results from through and through or 
deep penetrating wounds of relatively short track, without 
residuals of debridement or of prolonged infection.  The 
record must show hospitalization for treatment of a wound and 
consistent complaints of one or more of the cardinal symptoms 
of muscle wounds such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Objective findings 
should include evidence of linear or relatively small scars 
indicating the relatively short track of the missile through 
muscle tissue.  There should be signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56.


The historical and recent medical records including the VA 
examinations in 1948 and 2002 show that the veteran had a 
non-symptomatic, moderate muscle injury as the result of a 
through and through SFW to the right calf in service.  
Initially the tissues were dirty and infected.  After service 
in 1948, the only noted residual of the SFW was an 
insignificant, asymptomatic scar on the right calf.  There 
was no evidence of complaints or treatment of his service-
connected disability after his hospitalization for the 1944 
injury.  

The Board finds that the veteran's SFW of the right calf more 
closely approximates the criteria for a 10 percent rating 
under Code 5311 for moderate muscle disability.  However, the 
record does not support a rating in excess of 10 percent 
under Code 
5311.  That is, the veteran's SFW of the right calf was not a 
through and through wound with prolonged infection, which is 
contemplated by a moderately severe muscle injury.  38 C.F.R. 
§ 4.57(d)(3).  The historical evidence also does not show 
that the veteran was hospitalized for a prolonged period for 
that particular injury, that there was a consistent record of 
complaint of the cardinal symptoms of muscle wounds, or that 
he was unable to keep up with work requirements after 
service.  Also, there is no objective evidence of impairment.  
Thus, no more than a 10 percent rating for residuals of a SFW 
of the right calf is warranted under Code 5311.

As for the scar residuals, within weeks of his SFW right calf 
injury the veteran's wound was noted to be well healed.  
After service, the veteran's scar continued to be well 
healed, and it showed no signs of being depressed, adherent, 
or tender.  The evidence shows the scar is asymptomatic.  
Accordingly, the Board finds that a separate 10 percent 
rating for a scar under Codes 7803 or 7804 is not warranted.  


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
shell fragment wound to the right calf is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



